Citation Nr: 0602369	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
unspecified knee disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
lumbar disc disease.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
unspecified ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to June 
1954.  

These matters, with the exception of the claim for service 
connection for an unspecified knee disorder, come before the 
Board of Veterans' Appeals (Board) from a July 2002 rating 
decision issued by the Regional office (RO) in Columbia, 
South Carolina.  The RO at that time, in part, denied the 
veteran's claim for service connection for lumbar disc 
disease on the merits.  

In October 1955, service connection for "back pains" was 
denied.  VA notified the veteran of this decision in November 
1955.  He did not appeal.  The submission of new and material 
evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board.  The Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board has characterized the issue accordingly.

The matter concerning entitlement to service connection for 
an unspecified knee disorder comes before the Board from an 
April 1956 rating decision which denied service connection 
for a "knee condition."  The veteran is not shown to have 
received notice of that decision, and hence, the claim has 
remained open since.  

The issues of entitlement to service connection for an 
unspecified knee disorder and for lumbar disc disease are 
addressed in the REMAND portion of the decision below, and 
those issues are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against finding that a lung disorder was either manifested in 
service or is currently shown.

2.  Service connection for a knee disorder was denied in an 
October 1955 rating decision, with notice to the veteran in 
the next month; a timely appeal was not thereafter initiated.

3.  The evidence added to the record since entry of the 
October 1955 denial is neither duplicative or cumulative of 
prior evidence, and it tends to raise a reasonable 
possibility of substantiating the claim.

4.  Service connection for "back pains" was denied by in an 
October 1955 rating decision, with notice to the veteran in 
the next month; a timely appeal was not thereafter initiated.

5.  The evidence added to the record since entry of the 
October 1955 denial is neither duplicative or cumulative of 
prior evidence, and it tends to raise a reasonable 
possibility of substantiating the claim.

6.  Service connection for a leg disability involving the 
ankles was denied in an October 1955 rating decision (based 
on a finding that the disorder was not shown to be 
manifested), with notice to the veteran in the next month; a 
timely appeal was not thereafter initiated.  

7.  The evidence added to the record since entry of the 
October 1955 denial does not tend to relate to an 
unestablished fact necessary to substantiate the claim, does 
not tend to show that the veteran has an ankle disorder, and 
considered by itself or together with previous evidence of 
record, does not raise a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  Service connection for a lung disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

2.  The October 1955 rating decision denying entitlement to 
service connection for a leg disability involving the knees, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2005).

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an unspecified 
knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2005).

4.  The October 1955 rating decision denying entitlement to 
service connection for back pains, is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.

5.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for lumbar disc 
disease.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  The October 1955 rating decision denying entitlement to 
service connection for a leg disability involving the ankles 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

7.  New and material evidence has been not submitted to 
reopen a claim of entitlement to service connection for an 
unspecified ankle disorder.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a May 2002 
letter and November 2002 statement of the case (SOC) fulfills 
the requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, 
however, although the November 2002 SOC was provided to the 
appellant after the July 2002 adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of 38 U.S.C.A. § 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

A review of the service medical records reveals no complaints 
or findings pertaining to a lung disorder.  

A May 2002 VA respiratory examination report shows that the 
veteran was to be evaluated for an increase in his service-
connected upper respiratory tract infection.  The veteran is 
not currently service connected for any respiratory or lung 
disorder.  See November 2004 rating decision.  

Review of the examination report shows that there were clear 
vesicular breath sounds in both lungs.  Chest X-ray findings 
included scarring in the left mid-lung (unchanged since 2000) 
with the lungs shown to be otherwise clear.  The pertinent 
diagnoses was that the appellant suffered from a chronic 
upper respiratory infection.  

Concerning the veteran's instant claim for entitlement to 
service connection for a lung disorder, he was advised that 
to establish service connection for a claimed disability, he 
must show that he has such disability and that it is related 
to disease or injury in service.  See May 2002 letter.  The 
veteran has not submitted any objective medical evidence that 
links a currently diagnosed respiratory disorder to service.  

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Here, the appellant has not submitted any medical evidence 
that supports his claim.  Moreover, the preponderance of the 
probative and objective medical evidence now of record, to 
include, significantly, the May 2002 VA respiratory 
examination report findings, militates against a finding that 
the appellant has a lung disorder related to service or any 
incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
lung disorder must be denied.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

The RO denied service connection for back pain and for a 
disability involving the knees and ankles in October 1955, 
and notified the veteran of this decision in November 1955.  
The veteran did not appeal.

In April 1956, following the receipt of "AGO" medical 
records, which, in part, included a June 1953 clinical record 
showing complaints of bilateral knee pain for at least four 
years, and examination findings of bilateral hypertension of 
the knees.  The AGO record further noted this finding existed 
prior to the veteran's service entry.  While service 
connection for a knee disability was again denied by rating 
decision, the veteran was not notified of this decision.  
Thus, the April 1956 decision is not final.  

The veteran also submitted a claim for a "Leg" disorder in 
March 1988, after which the RO issued a deferred rating 
decision in April 1988, noting that back, knees, and ankle 
disorders were nonservice-connected.  The April 1988 rating 
decision also referred back to the October 1955 decision.  
The veteran, however, is not shown to have been notified of 
the April 1988 rating decision.  

Service connection for "back pains" was denied in an 
October 1955 rating decision.  He was provided notice of this 
decision in November 1955, and did not appeal.  The decision 
is final.  

The appellant attempted to reopen his claim for a back 
disorder in March 1988, and, as noted above, an April 1988 
deferred rating decision mentioned the previous October 1955 
rating decision.  The appellant was not notified of the April 
1988 decision.  

The October 1955 denial of service connection for disorders 
of the knees, ankles, and back was based on the finding that 
no pathology pertaining to these disorders was shown.  As 
mentioned, notice of the October 1955 denial was provided to 
the veteran the next month, following which a notice of 
disagreement was not received by the RO within the one-year 
period that followed the issuance of such notice.  As such, 
the October 1955 action is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.

Given the finality of the October 1955 action, the question 
now is whether new and material evidence has been presented 
to reopen the claims.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

On file at the time of entry of the October 1955 decision 
were the veteran's service medical records.  Service medical 
records, including the reports of examination at enlistment 
in February 1951, and at separation in June 1954, while 
showing complaints of bad knees in June 1953 and of back pain 
in April 1953, were negative for diagnoses of either a 
chronic knee, ankle, or back disorder.  

Received by VA, following entry of October 1955 denial was 
the above-mentioned June 1953 clinical record showing 
complaints of bilateral knee pain and examination findings of 
bilateral hypertension of the knees.  Other evidence 
associated with the record after October 1955 includes VA 
medical records, including clinical records, dated in May 
1956 and October 1957, showing, respectively, diagnoses of 
right knee arthritis, and old left quadriceps tear with area 
myositis ossificans.  A June 1992 VA discharge summary shows 
that the veteran underwent lumbar spine surgery at that time.  
A May 1995 X-ray report shows a diagnosis of lumbar spine 
degenerative change.  

The Board finds that the evidence added to the record since 
entry of the October 1955 denial, the credibility of which 
must be presumed for the limited purpose of this inquiry, 
Justus v. Principi, 3 Vet. App. 510 (1992), denotes that the 
veteran now suffers from both bilateral knee and low back 
disorders.  

The noted evidence is neither duplicative or cumulative of 
prior evidence, it tends to show that the veteran has in fact 
disorders of the knees and low back.  In contrast to the 
evidence of record in October 1955, evidence showing a 
current disorder raises a reasonable possibility of 
substantiating the claim.  As such, the evidence is new and 
material and the claims are reopened.  Further consideration 
of the merits of the reopened claim is deferred, pending 
receipt of clarifying medical data as requested in the Remand 
below.

As for the veteran's claim concerning entitlement to service 
connection for an unspecified ankle disorder, the October 
1955 rating decision denied service connection for an ankle 
disorder because no ankle pathology was of record.  The 
veteran was notified of the RO's action and his appellate 
rights and did not appeal the determination.  That decision 
is final.  38 U.S.C.A. § 7105.  

For evidence to be new and material in this matter, it would 
have to tend to show that the veteran now has an ankle 
disorder.  The additional evidence received since the October 
1955 rating decision does not tend to show these facts.  In 
fact, the medical evidence added to the record since October 
1955 does not even include a diagnosis of any ankle-related 
problems.  

Thus, the additional evidence received does not tend to 
relate to an unestablished fact necessary to substantiate the 
claim, does not tend to show that the veteran has an ankle 
disorder, and considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.  Hence, the petition to reopen 
the claim must be denied.


ORDER

Service connection for a lung disorder is denied.  

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for an unspecified 
knee disorder, and for lumbar disc disease.  

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for an unspecified ankle disorder is denied.  


REMAND

Based on the Board's decision to reopen the claims of 
entitlement to service connection for an unspecified knee 
disorder and for lumbar disc disease, further development, as 
set forth below, is necessary prior to the further 
consideration of the claims on the merits.  Here, as the 
veteran has not been afforded a VA examination concerning 
either of these two claimed disorders, such action should be 
undertaken.  

Accordingly, the matters in question are REMANDED to the RO 
for the following:

1.  The veteran must be afforded a VA 
medical examination by an orthopedist for 
the purpose of clarifying the nature and 
etiology of any existing knee and lumbar 
spine disability.  The claims folder in 
its entirety must be made available to 
the orthopedist for review.  The 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all applicable (knee 
and/or low back) disability present.  All 
applicable diagnoses must be fully set 
forth.  Thereafter, a professional 
opinion, with full supporting rationale, 
must be provided by the examiner as to 
these questions:

If a knee or lumbar spine disability is 
diagnosed, is it at least as likely as 
not that the diagnosed disorder had its 
onset during active duty service or is 
otherwise the result of an inservice 
event?  

Is it at least as likely as that that 
lumbar spine degenerative disc disease 
was manifested to a compensable degree 
within one year of the appellant's June 
1954 separation from active duty? 

Use by the examiner of the "at least as 
likely as not" language in responding to 
the foregoing is required.

2.  Following the completion of the 
foregoing action, the RO should review 
any examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any necessary action.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
appellant does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Lastly, the RO should readjudicate 
the veteran's reopened claims for an 
unspecified knee disorder and for lumbar 
disc disease, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If either 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental SOC 
(SSOC), which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


